Citation Nr: 0000193	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-06 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease with hypertension, status post bypass surgery, 
secondary to tobacco use in service.

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to Muscle Group I on the right, with residuals 
of a chip fracture of the right clavicle, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from April 1953 to May 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
VARO in Houston.

A review of the evidence of record discloses that in a 
written communication received in July 1998, the veteran 
withdrew his appeal for a rating in excess of 10 percent for 
neuritis of the right shoulder region, with tender scarring.  
Accordingly the Board does not have jurisdiction of this 
issue.  38 C.F.R. § 20.204 (1999) (a claimant can withdraw a 
substantive appeal at anytime prior to a Board decision on 
the claim).



FINDINGS OF FACT

1.  There is no competent evidence of a nexus between service 
and ischemic heart disease with hypertension or heart disease 
secondary to tobacco use in service.

2.  Manifestations of the residuals of a gunshot wound to the 
right shoulder include some difficulty with extremes of 
motion, some occasional discomfort, and elevation to 175 
degrees, abduction to 175 degrees, extension to 50 degrees, 
and external rotation to 25 degrees.

3.  Following examination by VA in March 1998, the examiner 
described the residuals of the gunshot wound to the right 
shoulder as moderately symptomatic.




CONCLUSIONS OF LAW

1.  The claim for service connection for ischemic heart 
disease with hypertension secondary to tobacco use in service 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for a disability evaluation in excess of 10 
percent for residuals of a gunshot wound to Muscle Group I, 
with residuals of a chip fracture of the clavicle, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 4.55, 4.56, 
4.59, 4.71, 4.71a, Plate 1, 4.73, Diagnostic Codes 5200, 
5201, 5202, 5203, 5301 (effective prior to and after July 3, 
1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Ischemic Heart Disease
 with Hypertension, Secondary to Tobacco use in Service

In any claim for VA benefits, the initial question is whether 
the claim is well grounded.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only plausible to 
satisfy the initial burden of Section 5107." See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If not, the claim is 
denied and there is no further duty to assist the veteran 
with the development of evidence pertinent to that claim.  
See Epps v. Gober, 126 F.3rd 1464, 1468 (1997); 38 U.S.C.A. 
§ 5107(a).

In order for a claim for service connection to be well 
grounded, there must be:  (1) competent evidence of a current 
disability (medical diagnosis); (2) evidence of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence, depending on the circumstances); and (3) evidence 
of a nexus between the inservice injury or disease and a 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App.  498 (1995).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1999).  Regulations also provide that service 
connection may be granted for disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In order to establish 
service connection the evidence must demonstrate the 
existence of a current disability and a causal relationship 
between that disability and military service.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See 38 U.S.C.A. § 5107(b).  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
relative equipoise, the claim is allowed.  Id.  If, after 
careful review of all the evidence, a reasonable doubt arises 
regarding service connection, such doubt will be resolved in 
favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (1999).

Under the provisions of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such in service (or within the presumptive 
period under Section 3.307), so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds...in service will permit service connection 
for arthritis, disease of the heart,...first shown as a 
clear-cut clinical entity at some later date.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease entity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or within the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.

The chronicity provision of Section 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical, unless it relates to a condition as 
to which, under the case law of the United States Court of 
Appeals for Veterans Claims (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
Section 3.303(b) if the condition is observed during service 
or during any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 480, 495 
(1997)

In February 1993, VA's General Counsel issued an opinion that 
clarified when benefits may be awarded based upon in-service 
tobacco use.  The opinion held that direct service connection 
may be granted if the evidence shows injury or disability 
resulting from tobacco use in service.  VAOPGCPREC 2-93 
(O.G.C. Prec. 2-93), 58 Fed. Reg. 42756 (1993).

In May 1997, the General Counsel issued an opinion further 
clarifying when service connection may be granted for 
disability or death due to nicotine dependence caused by in-
service tobacco use.  The General Counsel indicated that 
secondary service connection may be granted under 38 C.F.R. 
§ 3.310 (1998), if the following three questions can be 
answered affirmatively: (1) may nicotine dependence may be 
considered a disability for purposes of the laws governing 
veterans' benefits; (2) did the veteran acquired a dependence 
on nicotine in service; and (3) may that dependence be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran.  
VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997). 

In that opinion the General Counsel referred to a conclusion 
of VA's Under Secretary for Health's that nicotine dependence 
may be considered a disease for compensation purposes.

The Opinion went on to hold that the determination of whether 
a veteran is dependent on nicotine is a medical issue. 

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.  

Recently enacted legislation prohibits service connection of 
a disability on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during his or her service.  38 U.S.C.A. § 1103 (West Supp. 
1999).  This statute, however, applies only to claims filed 
after June 9, 1998.  Where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies.  Dudnick 
v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The appellant's claim was submitted prior 
to June 9, 1998.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has recently held that 
in order for a claim for direct service connection based on 
tobacco use to be well grounded, there must be competent 
evidence that the claimed disability was due to smoking in 
service as opposed to smoking at some time thereafter.  The 
Court further held that in order for claim of secondary 
service connection based on smoking to be well grounded, 
there must be a diagnosis of nicotine addiction in service.  
Davis v. West, No. 97-1057 (U.S. Vet. App. Nov. 19, 1999).  
The Court further held that a lay person was not competent to 
diagnose nicotine addiction in service.  Davis v. West, slip 
op. at 8.

Factual Background

In the instant case, a review of the service medical records 
is without reference to any mention of tobacco use.  
Likewise, there is no reference to ischemic heart disease 
and/or hypertension.

The post service medical evidence includes the report of a VA 
examination accorded the veteran in December 1968.  At that 
time he stated he was not receiving any treatment.  General 
medical examination at that time reflected a normal 
cardiovascular system.  The respiratory system was also 
described as normal.  The veteran was accorded various 
special examinations at the time.  None of the examinations 
contained a reference to tobacco use or cardiovascular 
problems.

At the time of psychiatric and orthopedic examinations 
accorded by the VA in March 1979, the veteran stated he was 
in good health except for shoulder and arm pain.  No 
reference was made to any tobacco use or cardiovascular 
difficulties.

Subsequent medical evidence includes an April 1981 
communication from the Texas Heart Institute which reflected 
the veteran had been hospitalized there.  He first developed 
retrosternal pressure and tightness while loading and 
unloading his truck about 4 months previously.  This was 
associated with shortness of breath.  His symptoms progressed 
and increased as time went by, until there was a very 
prolonged episode of pain which lasted for several hours.  He 
managed to drive back to Houston, where, about 2 days later, 
he saw a physician who told him he had sustained an inferior 
wall myocardial infarction.  He stayed off work and was 
referred to a cardiologist after about 10 days, when a 
treadmill stress test was carried out.  This was terminated 
after 3 minutes because of chest pain and a sense of extreme 
discomfort.  He then began taking medication, but continued 
to note anginal chest pains.

It was indicated that risk factors for coronary artery 
disease included a 40-pack-year smoking history, hypertension 
diagnosed about 1 year previously, with a blood pressure of 
145/85, and elevated triglycerides.

The veteran was examined and was given impressions of:  
History of antecedent, inferior wall myocardial infarction, 
and post-infarction angina pectoris.

In a May 1981 statement from Mark J. M. Schnee, M.D., it was 
reported that the veteran had sustained an acute inferior 
wall myocardial infarction in January 1981.  Since that time 
he had been limited by post-infarction angina pectoris, 
despite treatment with beta-blockers and Dyazide and use of 
nitroglycerin.  Risk factors for coronary artery disease 
reportedly included smoking history, hypertension, and 
elevated triglycerides.

In April 1981, left heart catheterization with selective 
coronary arteriography was performed by the Judkins 
technique.  This reportedly showed a major occlusive coronary 
artery disease.

Additional medical evidence includes a September 1997 
communication from a private physician to the effect that the 
veteran was being followed at a clinic in Pasadena, 
California, for multiple medical problems which included 
hypertension, diabetes, and chronic ischemic heart disease.  
It was indicated he also suffered a stroke which left him 
with left facial weakness.

Also of record are communications from a brother and sister 
of the veteran to the effect that, prior to entering service 
in 1953, the veteran never smoked.  However, when he came 
home from basic training 2 months later, he was smoking 
cigarettes on a daily basis.  Their comments were to the 
effect that the veteran came out of the service a chain 
smoker.




Analysis

Although the veteran and his siblings are competent to report 
observable symptoms, the records do not reflect that he or 
his siblings is or are competent to offer opinions as to 
medical causation or diagnosis.  The Court has held that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board is aware that tobacco use has been identified as a 
risk factor in the development of heart disease, but no 
medical authority has associated any tobacco use by the 
veteran with his development of heart disease in 1981, a time 
many years following service.  Specifically, there is no 
competent evidence relating the veteran's current heart 
disease to smoking in service.  Thus, the claim for service 
connection on a direct basis is not well grounded.

There has also been no competent diagnosis of tobacco 
addiction in service.  Therefore, the claim for service 
connection on a secondary basis is not well grounded.

In view of the fact there is no competent evidence of a nexus 
between tobacco use or any disease or injury in service and 
the development of heart disease many years following 
service, the Board is unable to conclude that the claim is 
well grounded, and, accordingly, the claim must be denied.

Entitlement to a Rating in Excess of 10 Percent for Residuals 
of a
Gunshot Wound of Muscle Group I. 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation (38 C.F.R. § 4.2), the regulations do not 
give past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule of Rating Disabilities (Rating 
Schedule), 38 U.S.C.A. Part 4.  The percentage ratings 
contained in the rating schedule represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations will 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the function 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990)

Where a gunshot wound involves the musculature, residuals of 
such wounds are evaluated in accordance with the principles 
and criteria set forth in 38 C.F.R. §§ 4.55, 4.56 and 4.73, 
Diagnostic Codes 5301 to 5329.

Amendments to these regulations became effective on July 3, 
1997.  The veteran's claim was received on July 22, 1997, 
therefore only the new regulations apply to his claim.

The revised provisions of 38 C.F.R. § 4.55 provide that there 
will be no rating assigned for muscle groups which act upon 
an ankylosed joint, with the following exceptions:  (2) the 
case of an ankylosed shoulder, if Muscle Groups I and II are 
severely disabled, the evaluation of the shoulder joint under 
Diagnostic Code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.  (d)  The 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
Muscle Groups I and II acting upon the shoulder (e) for 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  (f)  For muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
rated separately and the ratings combined under the 
provisions of Section 4.25.  38 C.F.R. § 4.55(c)(2)(d)(e)(f).

The revised provisions of Section 4.56 provide that an open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and  uncertainty of movement.  
Under Diagnostic Codes 5003 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe.  Id.  

A slight muscle disability is a type of injury from a simple 
wound of muscle without debridement or infection.  38 C.F.R. 
§ 4.56(d)(1).  History includes brief treatment of a 
superficial wound in service and return to duty; healing with 
good functional results; and no cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) of 38 C.F.R. 
§ 4.56.  Id.  Objective findings include minimal scarring; no 
evidence of fascial defect, atrophy or impaired tonus; and no 
impairment of function or metallic fragments retained in 
muscle tissue.  Id.  

A moderate muscle disability is a type of injury from a 
through-and-through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  History includes service department records or 
other evidence of inservice treatment for the wound and a 
record of a consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  Id.  Objective findings 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue and some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  Id.

A moderately severe muscle disability is a type of injury 
resulting from a through-and-through or deep penetrating 
wound by small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  38 C.F.R. 
§ 4.56(d)(3).  History includes service department records or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound and a record of consistent complaints 
of cardinal signs and symptoms of muscle disability; and, if 
present, evidence of inability to keep up with work 
requirements.  Id.  Objective findings include an entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups; indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side; and tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  Id.  

A severe muscle disability is a type of injury caused by a 
through-and-through or deep penetrating wound due to high 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4).

A severe disability includes service department records or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound, and a record of consistent complaints 
of cardinal signs and symptoms of muscle disability, as 
defined by 38 C.F.R. § 4.56(c) which are worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements.  Id.  
Objective findings include ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area; and muscles 
swell and harden abnormally in contraction.  Id.

Tests of strength, endurance, or coordinated movements, 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  38 C.F.R. § 4.56.  
If present, the following are also signs of severe muscle 
disability:  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the antipyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the same 
disability under various diagnoses is to be avoided.

The Board notes that the Court in Esteban v. Brown, 6 Vet. 
App. 259 (1994), held that conditions are to be rated 
separately unless they constitute the "same disability" or 
the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 
261.  Thus, when manifestations such as symptomatic scarring, 
bone or joint deformity or limitation of motion, and/or nerve 
involvement are present, VA must assess whether such are, in 
fact, separately compensable.

The provisions of 38 C.F.R. § 4.40 state that a disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.

In addition, the regulations state that the functional loss 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45.

The service-connected gunshot wound residuals to the right 
shoulder are currently evaluated under the provisions of 
Diagnostic Code 5301 pertaining to injuries to the extrinsic 
muscles of the shoulder girdle.  The muscle group controls 
upward rotation of the scapula; elevation of arm above the 
shoulder level.

Under that diagnostic code, a noncompensable rating will be 
assigned for slight muscle injury to the dominant or 
nondominant extremity.  A 10 percent rating is assigned for 
moderate muscle injury to the dominant or nondominant 
extremity.  A 20 percent rating is warranted for moderately 
severe muscle injury to the nondominant extremity, and a 30 
percent evaluation is warranted for moderately severe muscle 
injury to the dominant extremity.

A 30 percent rating is assigned for severe muscle injury to 
the nondominant extremity and a 40 percent evaluation is 
warranted for severe muscle injury to the dominant extremity.  
38 C.F.R. § 4.73, Diagnostic Code 5301.

Factual Background

The service medical records reveal that the veteran sustained 
a chip fracture to the right clavicle when accidentally shot 
by another military policeman when a weapon was discharged by 
accident in October 1953.  The veteran had debridement of the 
wound.  He was hospitalized for 21 days and was discharged to 
general service duty in November 1953.  There were no further 
reports of treatment for the wound in service.

In conjunction with the separation examination in April 1962, 
he was accorded a neurological consultation.  It was 
indicated that, while he sustained a flesh wound to the right 
shoulder in 1953, he currently had no weakness or atrophy of 
the right shoulder muscles.  Further, there was no sensory 
loss.

The veteran was accorded an orthopedic examination by VA in 
December 1968.  He complained that his gunshot wound scars 
were tender.  He stated that using the right arm to shift 
gears on a truck caused pain in the right trapezius muscle 
which extended down the right side of the back.

On examination, it was noted that there were 2 round scars 
which were not very deeply attached.  One was at the right 
acromioclavicular region.  The second was in the transverse 
portion of the right trapezius muscle.  Both scars were 
tender.  All motion of the shoulder was free and normal and 
apparently painless.  The right scapula followed all motions 
of the right arm normally.

X-ray studies of the right shoulder showed no evidence of 
fracture, dislocation or other disease.

The diagnosis was old healed gunshot wound of the right 
acromioclavicular region and in the transverse portion of the 
right trapezius muscle posteriorly.

The veteran was also accorded a special neurologic 
examination by VA in January 1969.  He stated that, since the 
time of the injury in 1953, he had had occasional aches, 
particularly when moving the shoulder.  He stated that every 
now and then a lightning like pain would be experienced, or 
he would sustain jabbing pain or flashing pains when moving.  
It was noted he was right-handed.  He worked as a truckdriver 
and he claimed the more he used his arm, the more it bothered 
him.  He stated the arm also gave him problems in cold 
weather with pain in the shoulder.  He stated that, while the 
arm did not bother him shortly after the accident, it 
bothered him more at the present time.  He stated that as 
time went on, it appeared to become more and more aggravating 
and the pain became a little more frequent.

On examination it was noted there were obvious scars 
representing entrance and exit wounds.  They were anesthetic 
and fairly deep with rather thick scarring noted.  There was 
some indentation of the scars on movement, particularly the 
exit wound.  There was no evidence of atrophy, except in the 
area where the scar itself was located.  Strength was quite 
good, but it was obvious there was some pull in the scar 
region.  All movements were checked in the hands and forearms 
and were within normal limits.

Sensory examination was normal.  This suggested there had 
been no damage to the brachial plexus per se, but that the 
veteran had sustained damage to the cutaneous nerves, and 
superficial nerve endings in the area of the bullet track.  
Although it was difficult to describe, the examiner stated 
the best diagnosis was a chronic neuritis and chronic myalgia 
secondary to gunshot wound in the dominant upper extremity 
and the shoulder region, with worsening noted due to 
advancing age.

By rating decision dated in February 1969, the veteran was 
granted service connection for the wound residuals and a 10 
percent rating was assigned, effective June 3, 1968.  He was 
also granted a separate 10 percent rating for neuritis of the 
right shoulder region, with tender scarring from the gunshot 
wound effective the same date.

The veteran was accorded another orthopedic examination by VA 
for rating purposes in March 1979.  He was still employed as 
a truckdriver.  Current examination of the right shoulder 
showed no gross deformity.  There was a 1 1/4 inch scar over 
the anterosuperior aspect of the shoulder.  This scar was not 
adherent and nontender.  There was also a 1-inch by 3/8-inch 
irregular adherent scar over the posterior upper right 
shoulder.  There was some muscular damage underlying that 
scar.  The veteran did not complain of any tenderness to 
pressure about the scar.  Motion of the shoulder was 
completely normal in all directions with no crepitation on 
motion.  Circumference of the right arm was 12 and 7/8 
inches, while the left was 12 inches.

The examination diagnosis was "right shoulder and clavicle, 
residuals of gunshot wound with muscular damage to Muscle 
Group I and scars as described, symptomatic, chronic, mild."

The veteran was also accorded a neurologic examination by VA 
at the time.  He stated that, ever since the wound in 1953, 
he had experienced a sharp, burning, sometimes stabbing, pain 
radiating down the right upper extremity into the scapular 
region.  He claimed while it was not much of a problem 
initially, it had recently become more bothersome.  The 
veteran stated he had had several attempts to treat the pain 
syndrome, including cortisone injections and oral steroids, 
but he stated he received no benefit from these.

On inspection, there was the entry and exit point of the 
bullet anteriorly over the trapezius muscle and the exit 
point over the deltoid muscle.  A patch of decreased 
sensation was noted between the entry and exit point on the 
right shoulder.  No hypesthesia or sensitivity was noted, 
however.  There was no muscle atrophy and no fasciculations 
either.  Muscle strength appeared to be intact in the muscle 
groups affected by the wound.

The impression was "probably a traumatic neuralgia secondary 
to gunshot wound of right shoulder region manifested by a 
neurogenic pain of burning stabbing type nature and a patchy 
decreased sensation in the right shoulder corresponding to 
the point of entry of the gunshot wound which occurred in 
1953."

Subsequent medical evidence includes the report of a VA 
examination of the joints accorded the veteran in March 1998.  
The veteran stated that he had had difficulty with extremes 
of motion after the injury in 1953, and he referred to 
occasional discomfort in the shoulder, especially with 
overhead activities.  He added that he also had some 
discomfort with weather changes.

On current examination there was elevation of the shoulder to 
175 degrees.  Abduction was to 175 degrees as well.  
Extension was to 50 degrees, external rotation was to 25 
degrees, and internal rotation to the 8th thoracic vertebra.  
Motor function was 5/5.  There was tenderness over the 
acromioclavicular joint as well as tenderness over the 
anterior acromion with positive Neer's, Speed's, and Hawkins 
testing.  The scars were noted to be 2 centimeters with an 
entrance and exit.  They were on the superior portion of the 
shoulder going through muscle superolateral to the posterior 
superior.

X-ray studies showed decreased joint space with degenerative 
changes of the acromioclavicular joint.  The glenohumeral 
joint appeared to be well maintained, and the joint space was 
well maintained as well.  No dislocation was appreciated.

The examiner stated that the veteran had impingement of the 
right shoulder that appeared to be moderately symptomatic.  
Another impression was that there were degenerative changes 
of the acromioclavicular joint associated with a gunshot 
wound to the shoulder and these also appeared to be 
moderately symptomatic.

Electrodiagnostic testing of the right upper extremity in 
March 1998 was interpreted as normal.  No treatment was 
indicated.


Analysis

The Board does not find that a rating in excess of the 10 
percent currently in effect is warranted for the orthopedic 
impairment attributable to the gunshot wound residuals of 
Muscle Group I.  A review of the service medical records 
reveals the veteran was returned to general service duty 
after about 3 weeks of hospitalization.  He was able to serve 
a number of years during the remainder of service without any 
significant impairment.  At the time of separation 
examination, he was accorded neurologic consultation and it 
was specifically indicated there was no weakness or atrophy 
of the right shoulder muscles and no sensory loss at that 
time.

The most recent examination showed elevation of the shoulder 
to 175 degrees.  Abduction was also to 175 degrees.  Motor 
function testing was normal and electrodiagnostic testing was 
also entirely normal.  There was tenderness noted over the 
acromioclavicular joint and over the anterior acromion and X-
ray studies of the shoulder showed the presence of 
degenerative changes.  However, the X-ray studies showed the 
glenohumeral joint and the joint space were well maintained.  
The examiner described the gunshot wound residuals as 
moderately symptomatic, a description which accurately fits 
the 10 percent rating currently in effect.  The Board notes 
that impingement of the shoulder was noted at the time of 
recent examination, but a separate 10 percent rating for 
neurologic impairment and impairment from the scars is 
already in effect.

The Board also notes that the veteran's wound was described 
as a "flesh wound" on the examination for separation from 
service.  On the most recent examination, the veteran's 
entrance and exit scars were both located in the superior 
aspect of the shoulder.  Therefore, it cannot be concluded 
that the wound involved more than one muscle group so as to 
warrant a higher evaluation under the provisions of 38 C.F.R. 
§ 4.55 (1999).

The undersigned notes that the residuals of the shrapnel 
wound to the right shoulder may also be rated under 
Diagnostic Code 5201, limitation of motion of the arm, since 
the evidence shows that the service-connected right shoulder 
disability causes some limitation of motion of the shoulder 
and arm.  Under Code 5201, a 20 percent rating is warranted 
when motion of the major arm is limited at shoulder level and 
a 50 percent rating is warranted when the motion of the major 
arm is limited to midway between the side and shoulder level.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  A 40 percent 
evaluation is warranted when motion of the major arm is 
limited to 25 degrees or less from the side.

However, review of the records show that at the time of the 
recent VA examination in March 1998, the veteran showed 
elevation and abduction to 175 degrees each, extension to 50 
degrees, external rotation to 25 degrees, and internal 
rotation to the 8th thoracic vertebra.  Thus, a higher 
disability rating than the 10 percent currently in effect 
under Diagnostic Code 5201 is not warranted, since the 
veteran has motion of the right arm beyond 25 degrees from 
the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Board notes that a separate evaluation under Diagnostic 
Code 5201 is not warranted for limitation of motion of the 
right arm since Diagnostic Code 5301 contemplates such 
impairment.  No distinct disability is shown to warrant a 
separate evaluation.  38 C.F.R. § 4.14.  The veteran is being 
compensated for the limitation of motion of the right arm in 
the current 10 percent evaluation under Diagnostic Code 5201.

Further, there is no medical evidence demonstrating ankylosis 
of the scapulohumeral articulation, impairment of the 
humerus, or impairment of the clavicle and scapula.  The 
medical evidence of record shows that the shrapnel wound to 
the right shoulder did not damage or injure the bones of the 
shoulder.  As noted above the veteran retains significant 
motion of the shoulder.  Thus, Diagnostic Code 5200, 
ankylosis of the scapulohumeral articulation, Diagnostic Code 
5202, impairment of the humerus, and Diagnostic Code 5203, 
impairment of the clavicle or scapula, are not for 
application.

As indicated above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating or an additional 
separate rating other than the 10 percent rating now in 
effect for neurologic impairment.

Further, the Board recognizes that there are situations in 
which the application of 38 C.F.R. §§ 4.40 or 4.45 is 
warranted in order to evaluate the existence of any 
functional loss due to pain, weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's right shoulder joints.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, as noted above, the recent 
examination report indicated that the veteran had good muscle 
strength in the upper extremities.  Further, the recent 
evidence has shown no evidence of instability, weakened 
movement, excess fatigability, atrophy, or swelling upon 
examination.  Thus, the provisions of 38 C.F.R. § 4.40 or 
4.45 do not provide a basis for a higher rating.

The Board notes that the veteran's right shoulder disability 
has not rendered his disability picture unusual or 
exceptional in nature so as to markedly interfere with 
employment, and it has not required frequent inpatient care 
as to render impractical the application of regular schedular 
standards, thereby precluding a greater entitlement to an 
evaluation in excess of the currently award 10 percent 
evaluation on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1).

In sum, there is no basis for an evaluation in excess of 10 
percent.


ORDER

Service connection for ischemic heart disease with 
hypertension due to tobacco use in service is denied.

A rating in excess of 10 percent for gunshot wound residuals 
of Muscle Group I of the right shoulder is denied.



		
	Mark D. Hindin
	Acting Member, Board of Veterans' Appeals




 

